Action to recover damages to a lot of tobacco shipped by the plaintiff from Richlands, N.C. to Rocky Mount, N.C. These issues were submitted:
1. Was the plaintiff the owner of the tobacco in controversy, as alleged in the complaint? Answer: Yes.
2. If so, was the said tobacco damaged by the negligence of the defendant, the Goldsboro Lumber Company? Answer: No.
3. If so, was the said tobacco damaged by the negligence of the defendant, Atlantic Coast Line Railroad Company? Answer: No.
4. If so, was the said tobacco damaged by the negligence of the defendant, Norfolk Southern Railway Company? Answer: Yes.   (592)
5. If so, what damages, if any, is the plaintiff entitled to recover? Answer: One hundred and twenty dollars, with interest from 9 September, 1908, to 12 June, 1911.
From the judgment rendered, the defendant, the Norfolk Southern Railway Company, appealed.
We have examined the fourteen assignments of error in the record of this case, and are of the opinion that his Honor committed no substantial error in submitting the case involved to the jury. We think his Honor followed the well-settled decisions of this Court. We are of opinion that no reversible error has been committed which would warrant us in directing a new trial.
No error. *Page 496